Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen [20020134567], in view of Proctor et al. [5,844,326]

As to claim 1, 
Rasmussen [20020134567] teaches   A network device comprising: a power inlet; a power supply; 
an electrical connection between the power inlet and the power supply [0068: “the controller and power monitoring devices can be used in conjunction with the controller along with software contained in computers contained in the equipment racks to determine maximum power levels in the power distribution system”]; 
the current measured in the receptacles can be communicated to the controller over the communications bus to allow the controller to detect any present or impending over current conditions ”- current measured in receptacle is equivalent to current rating and 0065: “receptacle units may include a communication circuit for status monitoring by a controller via a common communication bus. ” ] ; and wherein the power supply sets a current limit on a power supplied from the power supply based on the signal [0068: “the controller and power monitoring devices can be used in conjunction with the controller along with software contained in computers contained in the equipment racks to determine maximum power levels in the power distribution system ”- maximum power levels is  power supply limit, since current is measured at receptacle the passing power supply is current and 0015: “uninterruptible power supply (UPS) having a plurality of power modules and battery modules, the UPS being positioned adjacent the first power distribution rack and having an input coupled to the first power distribution rack to receive input power from the first power distribution rack ”] 
However, Ramussen does not explicitly teach the removable power inlet and removable power supply 
Furthermore, Proctor et al. [5,844,326] teaches removable power inlet and power supply [[col. 3: “The output from the current sensor 14 is coupled to the input of the logic circuit 16. The logic circuit 16 compares the sensed current level with a reference current level to determine whether the managed electrical outlet is in an over-current 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching Ramussen and Proctor et al because both are directed toward receptacle. Furthermore, Protactor improves upon by being able to incorporate removable power inlet and supply such that inlet can be manually removed by the user when unusual condition occurs.

As to claim 7, 
Proactor teaches the removable power supply comprises an over current protection circuit [col. 3, “the logic circuit 16 compares the sensed current level with reference current level to determine whether an over-current state exists. The reference current level can either be preset and included within the logic circuitry or can be an adjustable current limit 18 that may be modified and provided as an input to the logic circuit 16. The adjustable current limit 18 65 can include a potentiometer, dip switches, or other devices”- when the current is limited due to overcurrent condition, it has overcurrent protection circuit. ]

Claim 2-4, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen [20020134567], in view of Proctor et al. [5,844,326], in view of Heath [20110125341]

As to claim 2, 
 Combination of Ramussen and Protactor teaches providing power to the devices [ Ramussen 0013; “ include a first communications network, and a plurality of the receptacle units and the power distribution rack can include a communications circuit coupled to the first communications network” and 0040: “The routers and switches are communication devices that are well known to those skilled in the art. The DC rectifier is used to convert AC power to DC power to power DC devices contained in the router rack”] 
But do not teach the network device provides the power supplied from the removable power supply via power over Ethernet.
However, Heath [20110125341] teaches the network device provides the power supplied from the removable power supply via power over Ethernet [“first and second power supply inputs respectively responsive to first and second input signals from
first and second power supply sources to supply power to the load….. The power converter is controlled to produce the output signal in accordance with a value of the first input signal” and 0086: “This configuration enables the control circuit 122 to dynamically track and sense the voltage at the node 159 so as to set the output voltage of the power converter 116 slightly below the voltage at the node 159 when the 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention because both are directed toward power limiting. Furthermore, Heath improves upon combination of the Ramussen and Protactor by being able to supply power in the power over Ethernet network to efficiently power the powered devices supported by POE network.

As to claim 3, 
Heath teaches the removable power inlet comprises a removable DC inlet.[claim 8: “a power supply sensing mechanism for sensing the second input signal at the second power supply input so as to enable the power converter to operate as a DC/DC converter when the second input signal is a DC signal and to operate as an AC/DC converter when the second input signal is an AC signal. ”] 

As to claim 4, 
Heath teaches the removable power inlet comprises a removable AC inlet [claim 8: “a power supply sensing mechanism for sensing the second input signal at the second power supply input so as to enable the power converter to operate as a DC/DC 

As to claim 10, 
Combination of Ramussen and Proctor teach according to the claim 1 supra. But computing device supplies the power supplied from the removable power supply using power over Ethernet.

Heath [20110125341] teaches computing device supplies the power supplied from the removable power supply using power over Ethernet. [Summary: “first and second power supply inputs respectively responsive to first and second input signals from
first and second power supply sources to supply power to the load….. The power converter is controlled to produce the output signal in accordance with a value of the first input signal” and 0086: “This configuration enables the control circuit 122 to dynamically track and sense the voltage at the node 159 so as to set the output voltage of the power converter 116 slightly below the voltage at the node 159 when the PoE/PoE+ channel 104 provides power to the converter 102 while the auxiliary power is available at the input of the auxiliary channel 106.” And 0055: “The system 100 provides power to a power converter 102, such as a DC/DC converter, that generates a power output required by the PD, which is connectable to the power converter 102. The system 100 includes a PoE/PoE+ power supply channel 104 for providing PoE/PoE+ power supply”]


As to claim 11, 
Heath teaches the removable power supply is electrically connected to the removable power inlet unit by four conductors [0055: “An eight-wire Ethernet connector, such as a Registered Jack-45 (RJ-45) connector, may be used for providing electrical connection to the Ethernet cabling ”- each conductor contains 2 wire, therefore four conductors are used.] .  

As to claim 12, 
Proctor et al teaches the removable power inlet is removable from the computing device separately from the removable power supply [see fig. 3A. and removable inlet and power supply on the other side and col. 8: “a controller 200 is connected to the receptacle 202 to control the duty cycle of the power consumed by a load connected to the receptacle 202.” ].  

As to claim 13
sensed at the input of the second power supply channel, the DC sensing circuit 22 controls the power converter 14 to operate in a DC-to-DC voltage conversion mode. If no DC voltage is sensed, the DC sensing circuit 22 controls the power converter 14 to operate in an AC-to-DC voltage conversion mode” and 0060: “determine if a PD continues to require power after the power was provided to the PD. The MPS requires the PD to periodically draw at least 10 mA. The PoE/PoE+ power supply channel 104 may include a minimum load current circuit 112 that provides the load current required to satisfy the MPS requirement. The minimum load current circuit 112 may include an MPS current source for providing the load current required to satisfy the MPS requirements, and an MPS control switch controlled by an MPS control signal to enable the current supply from the MPS current source at a time period when the MPS is required in accordance with the IEEE 802.3af/IEEE 802.3at standard” and 0024: “communication link power supply path may be configured for drawing the minimum amount of current required to maintain power supply from the communication link, when the auxiliary power supply path provides powering of the powered device ”- determining the current from AC voltage and DC voltage can be sent, so as the converter converts power accordingly] 



Allowable Subject Matter
Claim 5-6, 8- 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-20 allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187